         Case 1:20-cv-09526-JPC Document 27 Filed 12/17/20 Page 1 of 2




 E. Evans Wohlforth, Jr.                         Benjamin A. Post*
 Charlotte M. Howells                            Joshua T. Calo**
 Gibbons P.C.                                    Post & Post LLC
 One Gateway Center                              200 Berwyn Park, Suite 102
 Newark, NJ 07102                                920 Cassatt Rd.
 Tel: (973) 596-4500                             Berwyn, PA 19312
 Fax: (973) 596-4545                             Telephone: (610) 240-9180
                                                 Fax: (610) 240-9185
                                                 *admitted pro hac vice
                                                 **admission pro hac vice pending

  Attorneys for Defendants Carecore National LLC d/b/a eviCore, Group Health Incorporated
                                  and Emblem Health, Inc.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  KATHLEEN VALENTINI, VALERIO                               Civil Action No. 20-9526 (JPC)
  VALENTINI, and VALERIO VALENTINI on
  behalf of his minor son M.V.,                                       ECF Case
                              Plaintiff.
                                                            Document Electronically Filed
                      -against-

  GROUP HEALTH INCORPORATED,
  EMBLEM HEALTH, INC., CARECORE                        [PROPOSED] ORDER DISMISSING
  NATIONAL LLC d/b/a EVICORE, and                         PLAINTIFFS’ COMPLAINT
  JOHN DOES 1 AND 2,

                              Defendants.


       This matter having been opened to the Court by way of motion filed by Defendant

CareCore National LLC d/b/a eviCore (“eviCore”), through their attorneys, Gibbons P.C., for an

Order dismissing Plaintiffs’ Complaint pursuant to Federal Rules of Civil Procedure 12(b)(6) and

9(b); and Defendant eviCore having provided Plaintiffs with notice of the motion to dismiss and

supporting documentation; and the Court having heard the arguments of counsel and reviewed the

papers in support and in opposition to the motion; and good cause having been shown:

       IT IS on this _______ day of _________, 2021,
         Case 1:20-cv-09526-JPC Document 27 Filed 12/17/20 Page 2 of 2




       ORDERED, ADJUDGED AND DECREED, that Plaintiffs’ claims against Defendant

eviCore are hereby dismissed, with prejudice, pursuant to Federal Rules of Civil Procedure

12(b)(6) and 9(b).


                                            __________________________________
                                            Hon. John P. Cronan, U.S.D.J.
